DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raphael Valencia on 1/6/21.
The application has been amended as follows: 
Please amend the title of the invention as follows: RECORDING MEDIUM RECORDING DATA DISPLAY PROGRAM, DATA DISPLAY METHOD, AND ELECTRONIC APPARATUS FOR DISPLAYING RECEIVED DATA BY DELAYING AN ADJUSTMENT TIME
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (claims 7-8 are similar in scope), the prior art doesn’t teach: 
 acquiring a display target time by adding a fixed time to an average process time, which is an average of a sum of past times demanded for compression, network transfer, and decompression;
acquiring a second time point when a decompression process of a data 10body is completed after reception of data which includes a first time point before a server compresses the data body; 
acquiring a current process time which indicates a sum of times demanded for compression, network transfer, and decompression of the data body by subtracting the first time point from the second time point; 
15acquiring an adjustment time by subtracting the current process time from the display target time; 
displaying the data body by delaying the adjustment time; and updating a past average process time by including the current process time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MAKHIJA US 2010/0161711 A1, Sherstoboev US 2017/0186401 A1, FAN US 9521218 B1, TAKADA US 2015/0249824 A1, PEACOCK US 8291460 B1 and YAMASAKI US 2015/0229960 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612